Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 Registration Statement under the Securities Act of 1933 NOVORI INC. (Name of Small Business Issuer in its Charter) Delaware 47 - 0948014 (State or Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) Suite 105  5450 152 nd Street Surrey, British Columbia, Canada, V3S 5J9 (778) 571-0880 (Address and telephone number of principal executive offices) Angela Norton 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808 (302) 577-5210 (Name, address and telephone number of agent for service) with a copy to: Penny Green Bacchus Corporate and Securities Law Suite 1820 Cathedral Place, 925 West Georgia Street Vancouver, British Columbia, Canada V6C 3L2 Tel (604) ax (604) 632 1730 Approximate Date of Proposed Sale to the Public: As soon as practicable after this Prospectus is declared effective. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box.
